

Exhibit 10.12
 
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.


 
LICENSE AND APPLICATION SUPPORT AGREEMENT
 
This License and Application Support Agreement (the “LASA”) is made and entered
into as of this September 30, 2008 (the “Effective Date”), by and between Las
Vegas Gaming, Inc., (LVGI), a Nevada corporation, with a primary business
address of 4000 West Ali Baba Lane, Las Vegas, Nevada 89118, and IGT (IGT), a
Nevada corporation with a primary business address of 9295 Prototype Drive,
Reno, NV 89521 (each a “Party” and collectively the “Parties”).
 
WITNESSETH
 
WHEREAS, IGT owns rights to various proprietary application programming
interfaces (APIs) and protocols, trademarks, and copyrights related to Gambling
(defined below) and Electronic Gaming Machines (defined below);
 
WHEREAS, LVGI desires to license selected ones of IGT’s trademarks and
copyrights related to Electronic Gaming Machines and selected ones of IGT’s
proprietary APIs and protocols for the purpose of designing, developing, and
implementing software applications for delivery through PlayerVision Devices
(defined below) and IGT sb Systems; and
 
WHEREAS, LVGI desires support from IGT with regard to the selected ones of IGT’s
proprietary APIs and protocols in the design, development and implementation of
such software applications.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the Parties agree as follows:
 
ARTICLE 1 
Definitions
 
The following terms with initial capital letters shall have the following
meanings:
 
“Application Support Services” means technical support and assistance for the
purpose of assisting LVGI establish compatibility between software applications
developed by LVGI for delivery on IGT sb Systems (defined below).
 
“Competitor” – means any manufacturer, supplier, or distributor of Gambling
Products with which IGT reasonably considers itself to compete for business.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
“Earned Revenue” means revenues earned by LVGI, less the actual cost of jackpot
insurance (such as for the top award of Nevada Numbers), if applicable.
 
“Electronic Gaming Machine” or “EGM” means the entire electronic or
electro-mechanical device including the peripheral components housed in its
enclosure that is primarily designed and used for Gambling, and that has all of
the following characteristics: (a) is used by the player to input the wager
amount and otherwise initiate game play; (b) displays the amount wagered, the
outcome of the wager, and the credit amount available to the player; (c)
displays the outcome of the Gambling event to the player within five minutes of
initiating the wager; and (d) is provided to the player by the EGM
operator.  The definition of an EGM is limited to the device in close proximity
to the player and does not include supporting software and servers remote from
the device.  For the avoidance of doubt, and by way of example, personal
computers, televisions, personal digital assistants (PDAs), and cellular and
other mobile telephones are not primarily designed for Gambling and are not EGMs
for the purposes of this defined term.
 
“End User” means the licensed operator (e.g. the casino operator) of an
Electronic Gaming Machine.
 
“Gambling” means playing or exposing for play any activity or event involving a
wager or a placing at risk a sum of money or other representative of value,
whether or not redeemable for cash, on an occurrence the outcome of which is
uncertain, including events that include some element of skill (e.g., sports,
card games, and racing).  The award corresponding to the outcome of such event
or activity can be cash or any other prize.
 
“IGT sb System” or “ISBS” means IGT’s server-based network systems, which
utilize the following IGT user interfaces: sbNexGen™, Service Window™, and other
interfaces to IGT systems as may be necessary, subject to final approval by
IGT.  For the sake of clarity, this excludes the non-sb NexGen, Advantage
Systems, and TITO systems.
 
“IGT Systems” means all IGT sb Systems, Advantage® systems, including, but not
limited to, TITO systems, and any other computer system and/or operational
network licensed, sold, or Placed by IGT or its distributors and related to or
associated with Gambling.
 
“Intellectual Property” means all intellectual property rights including all
past, present and future rights in patents, industrial property rights,
copyrights, trademarks, and trade secrets.
 
“Licensed APIs and Protocols” means (1) Slot Accounting System (SAS™) protocol,
including Ticket In, Ticket Out protocols (TITO);  (2) NetPlex protocol; (3)
Casino Terminal Network (CTN) Kiosk protocol; and (4) subject to the written
approval of IGT, Media Manager protocols and Media Manager APIs.
 
“LVGI Developed Applications” means software applications that are all of the
following: 1) developed by LVGI; 2) utilize the Licensed APIs and Protocols
under this Agreement or the IGT Licensed IP pursuant to the Retrofit License
Agreement; and 3) are deployed on the casino floor through an IGT sb System or
PlayerVision Device (defined below).
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
“Place,” “Placed” or “Placement” shall mean the sale, lease, or any other
supplying of Products (defined below) including on a participation basis or any
other revenue generating basis.
 
“PlayerVision Device(s)” or “PVD(s)” means the hardware, software, firmware,
connections, enclosures, and housings that are all of the following: i) made and
placed by LVGI; ii) installed within an EGM; iii) only capable of providing
PlayerVision® functionality to an EGM; and iv) that is substantially similar in
functionality to the hardware, being provided by PlayerVision® as of July 17,
2008.
 
“Product(s)” means any product or service.
 
ARTICLE 2 
License
 
2.1 License Grant.  IGT hereby grants LVGI a limited, non-exclusive,
non-transferable, non-assignable (except as provided in Section 13.9),
non-sub-licensable, world-wide license to use the Licensed APIs and Protocols in
association with the IGT Systems for the limited purpose of facilitating design,
development and implementation of LVGI Developed Applications but only to the
extent that any of the individual APIs and protocols of the Licensed APIs and
Protocols are applicable and necessary to the LVGI Developed Application and
provided that such LVGI Developed Applications are designed and developed for
delivery only through PlayerVision® Devices or IGT sb Systems.  The
“implementation” aspect of this license grant includes the right for LVGI to
provide End Users with “use rights” (i.e. the right to use LVGI Developed
Applications) in connection with the rights granted hereunder.  For the
avoidance of doubt, this license does not include any rights to IGT Licensed
API’s or Protocols for use through any third party server based media manager
delivery system that is designed for the management or delivery of media content
to the main game screen.  For the avoidance of doubt, the rights provided under
this Agreement do not include any license or covenant not to sue with respect to
any IGT patents or any patents to which IGT may have rights .
 
2.2 Exclusions and Restrictions.  The license to the Licensed APIs and Protocols
does not include the right to sub-license the Licensed APIs and Protocols,
except as permitted to End Users pursuant to Section 2.1. However, LVGI may
install LVGI Developed Applications onto any non-IGT EGM which is already
licensed to operate with respect to the Licensed APIs and Protocols within an
IGT sb System and/or use the Licensed APIs and Protocols either through a
license between the EGM manufacturer and IGT or the operator of the EGM and
IGT.  LVGI agrees to verify in advance with IGT that proper licensing of any
required APIs or protocols of the Licensed APIs and Protocols is in place for
any installation of LVGI Developed Applications on non-IGT EGMs.
 
ARTICLE 3 
Consideration/Royalty
 
3.1 Royalty.  In consideration for the license and Application Support Services
provided for in this LASA, LVGI shall pay a royalty to IGT equal to […***…] of
the Earned Revenues for any LVGI Developed Application that is delivered through
or connected to any IGT Systems.

 
***Confidential Treatment Requested
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
3.2 Royalty Payments.  LVGI shall furnish to IGT, within 45 days of the end of
each calendar quarter (even if there were no applicable Earned Revenues in such
quarter), a detailed royalty statement showing the Earned Revenues allocable to
the LVGI Developed Applications for the immediately preceding quarter, separated
into Earned Revenue for each country in which sales, or leases, or profit
participations occur; and, where the revenues are earned in a currency other
than U.S. dollars, showing the amount to be expressed in U.S. dollars to be
computed by applying the average exchange rate between the dollar and that
currency by using, to compute the average, the exchange rate quoted in the U.S.
edition of the Wall Street Journal on the last business day of each month of
that calendar quarter.  LVGI may, on prior notice to IGT, employ another method
to handle currency conversion that is consistent or more compatible with its own
internal accounting systems provided that such method is not to the detriment of
IGT.  The royalty payment shall accompany the royalty statement.  Royalties on
U.S. Earned Revenues shall be made without any tax withholding.
 
3.3 Failure to Pay.  Any amounts not paid when due will accrue interest at the
rate of 1.5% per month. For the avoidance of doubt, any failure to pay is an
event of default and is subject to the notice, cure, and termination provision
explained at the end of Section 11.5. 
 
ARTICLE 4 
Records and Audits
 
4.1 Records.  LVGI shall maintain at its principal office for the term of this
LASA and for 7 years thereafter accurate books and records in sufficient detail
to enable IGT to verify the basis for and the accuracy of the royalty statements
required to be submitted to IGT pursuant to Section 3.2 and LVGI’s compliance
with each and every term and condition of this LASA.
 
4.2 Audit and Inspection Rights.  IGT shall have the right, exercisable not more
than once in any calendar year during the period outlined in Section 4.1, to
audit, through its own financial employees or through independent accountants
(together the “Auditor”), the books and records (both electronic and hard copy)
contemplated at Section 4.1.  IGT shall provide LVGI with no less than 2 weeks
written notice of its intent to audit LVGI’s books and records as provided under
this LASA and LVGI shall be ready for such audit – meaning that LVGI shall have
all records required hereunder ready for inspection upon the arrival of the
Auditor and LVGI shall also promptly provide additional documentation as may be
required.  Such notice shall indicate the period to be audited, the identity of
the auditor and the scope of the audit.  LVGI shall immediately pay any
shortfall together with interest as provided in the next sentence.  Should an
audit reveal a discrepancy of royalty payment in relation to royalty actually
earned greater than 5% during any given year, LVGI shall pay any shortfall
together with interest on any outstanding balance at the lesser of 1.5% monthly
or the maximum amount permitted by law, and shall reimburse IGT for the
reasonable cost of the audit.  If audits of LVGI reveal a shortfall in royalty
payment of greater than 5% in any fiscal year, and the findings support that the
withholding of such royalty payments was done intentionally or in bad faith, IGT
shall have the right to terminate this LASA.  In all events, IGT’s right to
terminate shall be subject to the provisions of Article 11.
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5 
Support
 
5.1 Support Services.  IGT will provide a total of […***…] hours of Application
Support Services to assist LVGI in utilizing the Licensed APIs and Protocols to
establish compatibility with the LVGI Developed Applications that are deployed
on IGT sb Systems.  IGT will have no obligation to modify any of its products,
services, any of the Licensed APIs and Protocols, or any other IGT System to
assist LVGI in attaining such compatibility.  No license to any Intellectual
Property that is owned or controlled by IGT is granted or implied by virtue of
IGT’s provision of any support services under this Agreement.
 
5.2 Excess Support Services.  The costs of the initial […***…] hours of
Application Support Services are included in the contemplated royalty payments
made by LVGI.  Any Application Support Services provided in excess of
these […***…] hours will be provided to LVGI by IGT at IGT’s then-published
engineering rates less […***…].
 
5.3 Bonus Support Services.  Each calendar year that the royalty payments made
by LVGI to IGT under Section 3.1 exceed a total of […***…], IGT will credit LVGI
with a bonus of […***…] hours of Application Support Services (Bonus Support
Services) for use in the following calendar year.  Any Bonus Support Service
hours that have not been used by the end of the calendar year during which the
Bonus Support Service hours are available will lapse and will not be carried
over in any form to the next calendar year.
 
5.4 Support Material and Equipment.  To the extent that such non-confidential
material and equipment exists and are available for IGT to provide, IGT will
provide the following material and equipment to LVGI in order for LVGI to create
LVGI Developed Applications for deployment on IGT sb Systems:
 
[…***…].
 
[…***…].
 
[…***…].
 
IGT will grant LVGI access to IGT’s interoperability lab in Reno, Nevada, at
IGT’s then-published standard rates and as can be accommodated in the ordinary
course of business by the interoperability lab.
 
5.5 Material- and Equipment-Related Services.  (a) The Parties will work
together to build a productive development environment for LVGI, which may
potentially include a system simulator and a virtual private network (VPN).  (b)
IGT will also provide access necessary to make LVGI Developed Applications
demonstrable at trade shows.  (c) Any support services provided by IGT to LVGI
in relation to subsections 5.4 and 5.5 will be subtracted from the Application
Support Service hours allotted with regard to subsections 5.1, 5.2, and 5.3.
 
***Confidential Treatment Requested
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
5.6 Application Support Service Limitations.  It is acknowledged that the
support services described in 5.1, 5.2, and 5.3 are specifically for helping
LVGI to create Products that are compatible with Licensed APIs and Protocols and
delivered through IGT sb Systems.  IGT shall not be required to provide support
services for any LVGI Developed Applications that are designed to replace
functionality embodied in Products being engineered or deployed by IGT at the
time of the request for such support services.  To the extent that IGT has a
reasonable basis to believe that certain LVGI Developed Applications infringe on
IGT Intellectual Property and LVGI and IGT are unable to come to terms for
licensing such, then IGT support obligations with respect to such applications
shall be terminated.
 
ARTICLE 6 
Distribution
 
6.1 Distribution Opportunity.  At IGT’s election, LVGI will grant to IGT
distribution rights to the LVGI Developed Applications at a distribution fee
rate of […***…] of the Earned Revenue for such LVGI Developed Applications,
based upon the pricing of such LVGI Developed Application as set by LVGI.  IGT
will, in good faith, conduct a trial using such products and evaluate the
product using its own business judgment. Should IGT elect to accept distribution
rights, the terms and conditions of such a possible distributor’s agreement will
be negotiated by the Parties as necessary, with respect to IGT’s distribution
efforts the agreement will be that IGT shall use commercially reasonable
efforts.
 
6.2 Maintaining Minimum Requirements for Exclusive Rights.  If IGT elects and
negotiates to take exclusive distribution rights, IGT will be required to meet
minimum placement requirements in order to maintain such exclusive
rights.  These minimum placement requirements will be negotiated and
memorialized in each specific agreement for such exclusive rights.  If IGT fails
to meet these stated minimum placement requirements, IGT will have the right to
advance any shortfalls, else IGT’s distribution rights will revert to
non-exclusive distribution rights.
 
6.3 Nevada Numbers.  LVGI will, in good faith, offer IGT the opportunity to
finance the NevadaNumbers game.  This financing opportunity will allow IGT to
gain approximately […***…] per ticket in revenue on every NevadaNumbers ticket
sold.
 
6.4 Additional.  LVGI will, in good faith, offer IGT the opportunity to bankroll
their The Million Dollar Ticket® games.  These banking opportunities will allow
IGT to earn a […***…] mark-up on the true odds for each ticket sold.
 
ARTICLE 7 
LVGI Obligations
 
7.1 Software Development. LVGI will undertake commercially reasonable efforts to
design, develop, and build LVGI Developed Applications for delivery on IGT sb
Systems.
 


 
***Confidential Treatment Requested
 

 
- 6 -

--------------------------------------------------------------------------------

 



 
7.2 Compatibility Commitment. LVGI will undertake commercially reasonable
efforts to make any LVGI Developed Applications available to the IGT sb Systems
and any EGMs compatible with the IGT sb Systems first before such LVGI Developed
Applications are available to non-IGT sb Systems or non-IGT-compatible EGMs.
 
7.3 For purposes of this Section 7, the standard of “commercially reasonable
efforts” is only intended to refer to the level of efforts necessary to create
the interface with the IGT sb Systems, or to the EGMs compatible with the IGT sb
Systems, as applicable – such that if it is commercially reasonable to create
said interface, then LVGI will continue with the further obligations of Sections
7.1 and 7.2.
 
ARTICLE 8 
Representations and Warranties
 
8.1 General Representations and Warranties.  Each Party represents and warrants
to the other as follows: (a) it is a valid and existing corporation and in good
standing under the laws of the state of its incorporation; (b) it has the power
and authority required to carry on its activities as they are now conducted; (c)
it has the has full legal right and corporate power, without the consent of any
other person to execute, deliver and to perform its obligations under this LASA;
(d) all corporate and other actions required to be taken by it to authorize the
execution, delivery and performance of this LASA and all transactions
contemplated hereby have been duly and properly taken; (e) no consent, approval,
authorization or filing of any certificate, notice application, report or other
document with any governmental authority is required on the part of such Party
in connection with the valid execution and delivery of this LASA or the
performance by such Party of any of its obligations hereunder; (f) the
execution, delivery and performance of this LASA do not violate or conflict with
any law applicable to it, any provision of its charter or bylaws, any order or
judgment of any court or other agency of government applicable to it or any of
its assets, or any contractual restriction binding on or affecting it or any of
its assets; and (g) the execution, delivery and performance of this LASA has
been duly and validly authorized by each Party, and upon execution and delivery,
this LASA constitutes the valid and binding agreement of each Party enforceable
against it in accordance with its terms.
 
8.2 No Third Party Assistance.  LVGI represents and warrants that it will not
assist any third party to design, develop, or implement any software
applications that utilize the Licensed APIs and Protocols under this Agreement
or the IGT Licensed IP pursuant to the Retrofit License Agreement that are
deployed on a casino floor through an IGT sb System or PlayerVision Device.  For
sake of clarity, this provision shall not preclude LVGI from utilizing
subcontractors to assist LVGI in designing, developing or implementing any LVGI
Developed Applications in accordance with LVGI’s exercise of the rights granted
it under this LASA.  This provision also does not prohibit an End User from
using its own technical personnel to assist LVGI in designing, developing or
implementing any LVGI Developed Applications in accordance with LVGI’s exercise
of the rights granted it under this LASA.
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
ARTICLE 9 
Confidentiality
 
9.1 Confidentiality Obligation.  Each Party will, and will cause each of its
Representatives to (a) hold all information relating to the business of the
other Party disclosed to it by reason of this LASA confidential; (b) not use any
such information except as necessary to perform its obligations and exercise its
rights under this LASA; and (c) not disclose any of such information to any
third party unless required by law or otherwise legally compelled to disclose
such information; provided, however, that to the extent that either Party may
become so legally compelled, such Party may disclose such information only if it
will first have used reasonable efforts to obtain, and, if practicable, will
have afforded the other Party the opportunity to obtain, an appropriate
protective order or other satisfactory assurance of confidential treatment for
the information required to be so disclosed.
 
9.2 Exceptions to Confidentiality.  The Party who received such confidential
information will not be required to keep confidential any information that (a)
was, at the time of disclosure to it, in the public domain; (b) after disclosure
to it, is published or otherwise becomes part of the public domain through no
fault of the receiving Party; (c) was received after disclosure to it from a
third Party who had a lawful right to disclose such information or materials to
it; (d) was required by law to be disclosed to any regulatory body having
jurisdiction over the receiving Party or any of its respective affiliates,
customers; (e) that disclosure is necessary by reason of applicable legal,
accounting or regulatory requirements beyond the reasonable control of the
receiving Party; or (f) is subsequently developed by the receiving Party
independently of the information received from the disclosing Party, as
evidenced by written documentation.
 
9.3 Certain Disclosures.  In the case of any disclosure pursuant to Section
9.2(d) or (e), to the extent practical, the receiving Party will notify the
disclosing Party in advance of the required disclosure and will use commercially
reasonable efforts to assist the disclosing Party in obtaining a protective
order, if available, covering such disclosure.  If such a protective order is
obtained, such information and materials will continue to be deemed to be
confidential information.  In no event shall the information disclosed pursuant
to Section 9.2(d) or (e) of this LASA exceed that which is required by such
legal, accounting or regulatory requirement, as applicable.
 
9.4 Terms of Agreement.  LVGI agrees that this LASA and its provisions will
remain confidential, protected as confidential information as per the above
provisions of this Article 9, and will only be distributed to those persons
within LVGI that have a need to know, subject to any disclosure required by law
or regulation to the Securities and Exchange Commission (“SEC”), Department of
Justice or any court or tribunal of competent jurisdiction.  Notwithstanding the
foregoing, LVGI will have the right to disclose the terms of this LASA to its
attorneys, accountants, actual and potential sources of financing, and potential
acquirers, under appropriate non-disclosure agreements or duties.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
ARTICLE 10 
Indemnification
 
10.1 Indemnification Obligations.  Each Party (the “Indemnifying Party”) will
indemnify, defend and hold the other Party and its officers, directors,
employees and agents (the “Indemnified Party”) harmless from any and all
damages, costs and expenses arising from any third party claims, threats,
proceedings or suits (“Third Party Claims”) to the extent such Third Party
Claims arise from or relate to the Indemnifying Party’s breach of any
representation, warranty or covenant hereunder.
 
10.2 Indemnification Procedures. Upon receiving notice of any Third Party Claim
covered by Section 10.1, the Indemnified Party will notify the Indemnifying
Party promptly; provided, however, that the right of indemnification hereunder
will not be adversely affected by a failure to give such notice, unless and only
to the extent that the Indemnifying Party is materially prejudiced thereby.  The
Indemnifying Party may assume control of the defense of any such claim, if (a)
the Indemnifying Party acknowledges its obligation to indemnify the Indemnified
Party for any losses resulting from such claim, and (b) the claim does not seek
to impose any liability on the Indemnified Party other than money damages;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate through its attorneys or otherwise, in such investigation, trial and
defense of such claim and any appeal arising therefrom.  The Indemnifying Party
will not settle any such claim without the Indemnified Party’s prior written
consent (which consent will not be unreasonably withheld or delayed), unless
such settlement is solely for monetary damages for which the Indemnified Party
is fully indemnified under this Agreement.  If the Indemnifying Party does not
assume full control over the defense of a claim pursuant to this Section 10.2,
then the Indemnifying Party may participate in such investigation, defense or
trial, solely at its cost and expense, and the Indemnified Party will have the
right to defend or settle such claim in such manner as the Indemnified Party
deems appropriate, solely at the cost and expense of the Indemnifying Party.
 
10.3 Indemnification of IGT against Claims Arising from LVGI
Installations.  LVGI will defend, indemnify and hold harmless IGT and its
officers, directors, employees and agents from any and all damages, costs, and
expenses arising from any claim relating to or arising from any uses or
installations of the LVGI Developed Applications.
 
ARTICLE 11 
Term and Termination
 
11.1 Term.  The term of this LASA will commence on the Effective Date and will
continue in force until terminated by mutual written consent of all parties to
this LASA unless terminated earlier as set forth in this Article 11. However,
the support obligations of Section 5 shall conclude at the earlier of eight (8)
years from the Effective Date or the date on which this Agreement is terminated
per its terms.
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
11.2 Termination for Regulatory Compliance.  Each Party and its affiliates
conduct business in a highly regulated industry under privileged licenses issued
by gaming regulatory authorities both domestic and international.  Each Party
maintains a compliance program that has been established to protect and preserve
the name, reputation, integrity, and good will of such Party and its affiliates
and to monitor compliance with the requirements established by gaming regulatory
authorities in various jurisdictions around the world.  Each Party agrees to
cooperate with requests, inquiries, or investigations of gaming regulatory
authorities or law enforcement agencies in connection with the performance of
this LASA.  Each Party agrees to fully cooperate with the other Party in the
completion of any necessary due diligence background investigation.  If either
Party receives a written or oral opinion, recommendation or indication from a
gaming regulatory authority (including a representative thereof) or if either
Party determines, based upon facts and evidence that would reasonably be
accepted by gaming regulatory authorities or other licensed gaming entities,
that continuation of this LASA would jeopardize the gaming licenses, permits or
status of such Party or any of its affiliates with any gaming regulatory
authority or similar law enforcement authority (“Regulatory Trigger”), then: (a)
such Party will give notice to the other Party of the Regulatory Trigger,
including details of the opinion, recommendation, indication or asserted facts
(to the extent known by the receiving Party), and provided such Party is given a
time period to address the basis for said Regulatory Trigger, that Party will
provide the other Party a reasonable time frame within such Party's reasonably
allotted time period to comment upon and take action to remove such basis; and
(b) if such Regulatory Trigger is not cured to that Party's reasonable
satisfaction, such that a reasonable risk remains that jeopardizes the status of
such Party with any gaming regulatory authority, that Party may terminate such
portion of this LASA which would cure the Regulatory Trigger (leaving the
remainder of this LASA in force and effect), and if such cannot be effected,
such Party may terminate this entire LASA immediately.
 
11.3 Consequences of Termination.  In the event that this LASA or any portion
hereof is terminated pursuant to Section 11.1, any payments made or payment
obligations that exist pursuant to this LASA at the time of such termination
shall be non-refundable or remain due and payable (as the case may be); provided
that such Regulatory Trigger does not mandate otherwise.  In addition, the
rights intended to be unaffected according to the express provisions of this
LASA and Articles 4, 8-11, and 13 will survive any such termination.  All other
provisions of this LASA will be terminated.
 
11.4 Dispute Resolution.  Prior to any termination of this LASA for breach, or
the commencement of any litigation by one Party (the first Party) against the
other arising out of an alleged breach of this LASA, the matter must first be
referred to a senior executive of each Party by the first Party sending to the
other Party a written notice that sets out the particulars of the dispute and
the alleged breach of this LASA.  The senior executives of each Party will then
arrange to meet at the next most convenient time, but no later than 30 days from
receipt of the dispute notice, and will use commercially reasonable efforts to
resolve the dispute in good faith.  Should the senior executives fail to resolve
the dispute within seven days of the date of their meeting, then either Party
may initiate non-binding mediation to resolve such dispute, with costs to be
shared equally by the Parties.  If such mediation fails to resolve such dispute
within 10 days of the mediation, each Party is free to seek any remedies
available to it to resolve such dispute, including litigation.
 

 
- 10 -

--------------------------------------------------------------------------------

 



 
11.5 Termination for Failure to Pay.  Notwithstanding Section 11.4 above, any
failure to pay monies due under this Agreement when due, including any royalties
due under Article 3, shall constitute a material breach, and the non-breaching
party may immediately terminate this Agreement for non-payment when the
defaulting party fails to cure such non-payment within 30 days of written notice
specifying such non-payment.
 
ARTICLE 12 
Certified Application Developer
 
12.1 Certified Application Developer.  IGT will grant LVGI status as a Certified
Application Developer (to be further defined) for the IGT sb System.  The
granting of this status will require that LVGI demonstrate, to IGT’s
satisfaction, the ability to meet specifications and customer expectations, as
to be determined.
 
ARTICLE 13 
Miscellaneous
 
13.1 Notices.  Whenever this LASA provides that any notice, demand, request,
consent, approval, declaration, or other communication be given to or served
upon any of the parties by another, such notice, demand, request, consent,
approval, declaration, or other communication shall be in writing and shall be
deemed to have been validly served, given, or delivered (and “the date of such
notice” or words of similar effect will mean the date) five days after deposit
in the United States mails, certified mail, return receipt requested, with
proper postage prepaid, or upon confirmed receipt thereof (whether by
noncertified mail, telecopy, express delivery, or otherwise), whichever is
earlier, and addressed to the party to be notified as follows:
 

 
- 11 -

--------------------------------------------------------------------------------

 



 
If to IGT, at:
IGT
9295 Prototype Drive
Reno, Nevada  89521
 
Attention:           Richard Pennington
Fax:                      775.448.1488
   
with copies to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue
Suite 2800
Dallas, Texas 75201
 
Attention:           Glen J. Hettinger
Fax:                      214.855.8200
   
If to LVGI, at:
LVGI
4000 West Ali Baba Lane
Las Vegas, Nevada 89118
 
Attn:      Jon Berkley
Fax:        702.733.4907
With copies to Legal@LVGI.com
   
with copies to:
Weide & Miller, Ltd.
7251 W. Lake Mead Blvd., Suite 530
Las Vegas, NV 89128
 
Attention:  R. Scott Weide
Fax:            702-382-4805

 
or to such other address as each party may designate for itself by like
notice.  No notice, demand, request, consent, approval, declaration, or other
communication shall be deemed to have been given or received unless and until it
sets forth all items of information required to be set forth therein pursuant to
the terms of this LASA.
 
13.2 Choice of Law.  This LASA will be governed by and construed in accordance
with the laws of the State of Nevada, without regard to any conflicts of
laws.  IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES RELATING TO THIS LASA, EACH
OF THE PARTIES HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEVADA COUNTY OF WASHOE AND DOES HEREBY WAIVE ANY CLAIM THAT SUCH FORUM
IS INCONVENIENT.
 

 
- 12 -

--------------------------------------------------------------------------------

 



 
13.3 Integration Amendments; Waivers.  This LASA constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all previous written, and all previous or contemporaneous oral,
negotiations, understandings, arrangements, understandings, or agreements.  This
LASA may not be amended, modified, or supplemented, or any provision of this
LASA waived, except by a writing signed by all the parties to this LASA.  No
custom, practice, course of dealing, or similar conduct will be deemed to amend,
modify, or supplement any term of this LASA.  The failure of any Party to
enforce any right or remedy under this LASA, or to enforce any such right or
remedy promptly, will not constitute a waiver thereof, nor give rise to any
estoppel against such Party, nor excuse any other Party from its obligations
under this LASA.  Any waiver of any such right or remedy by any Party must be in
writing and signed by the Party against which such waiver is sought to be
enforced.  No waiver will be deemed a continuing waiver or a waiver of any right
beyond the specific right waived in such waiver.
 
13.4 Further Assurances.  Each Party to this LASA shall, without the necessity
of any further consideration, execute and deliver any and all such further
documents and take any and all such other actions as may be reasonably necessary
or appropriate to carry out the intent and purposes of this LASA and to
consummate the transactions contemplated hereby.
 
13.5 Force Majeure.  No Party will be deemed in default if delayed or prevented
from performing its obligations under this LASA, in whole or in part, due to an
act of God, fire, flood, explosion, civil disorder, strike, lockout or other
labor trouble, material shortages of utilities, equipment, materials or
facilities, delay in transportation, breakdown or accident, riot, war, terrorist
attack or other cause beyond its reasonable control (a “Force Majeure Event”);
provided that such party will resume full performance of this Agreement as soon
as practicable following the conclusion of the Force Majeure Event; and provided
further, that any adverse event resulting directly or indirectly from conditions
generally affecting any industry or industry sector in which a Party operates or
competes which does not have a materially disproportionate impact on the Party
relative to other industry participants shall not be considered a Force Majeure
Event under this LASA.
 
13.6 Headings.  The headings in this LASA are for convenience of reference only
and are not part of the substance of this LASA.
 
13.7 Severability.  It is not the intention of the Parties to this LASA
expressly to violate any public policy, statutory or common law rules,
regulations, or decisions of any governmental or regulatory body.  If any
provision of this LASA are interpreted or construed as being in violation of any
such policy, rule, regulation, or decision, the provision, section, sentence,
word, clause, or combination thereof causing such violation shall be rendered
inoperative to the minimum extent necessary in order to not be violative as set
forth above (and in lieu thereof the Parties jointly request the court to insert
such provision, sentence, word, clause, or combination thereof that is as
favorable as possible to the Party the rights of which were made inoperative as
may be valid and consistent with the intent of the parties under this LASA) and
the remainder of this LASA, as amended, shall remain binding upon the Parties to
this LASA, unless the inoperative provision would cause enforcement of the
remainder of this LASA to be inequitable under the circumstances.
 

 
- 13 -

--------------------------------------------------------------------------------

 



 
13.8 Time.  Time shall be of the essence with respect to this LASA.
 
13.9 Assignment. Neither this LASA nor any rights hereunder may be transferred
or assigned, nor any duties under this LASA delegated, by operation of law or
otherwise, without the written consent of all parties to this LASA, except that
IGT may assign this LASA and all rights hereunder and delegate all of its
obligations hereunder to an affiliate of IGT and except that LVGI may assign
this LASA and all rights hereunder and delegate all of its obligations hereunder
to a person or entity that is a non-Competitor of IGT that acquires all or
substantially all of the assets of LVGI in a single transaction or series or
related transactions. For the purposes of the foregoing, a Change of Control of
LVGI will be deemed an attempted assignment of this LASA and the rights
hereunder and a delegation of all duties hereunder. Any attempted assignment,
transfer or delegation that is that is not in conformance with this agreement is
void.
 
“Change of Control” means the occurrence of any of the following events:
 
a  
LVGI becomes aware of the acquisition by any “person” or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 20% or more of the total voting power of the Voting
Stock of LVGI;

 
b  
(i) there shall be consummated any share exchange, consolidation or merger of
LVGI pursuant to which LVGI’s common stock would be converted into cash,
securities or other property, other than pursuant to a share exchange,
consolidation or merger of LVGI in which the holders of LVGI’s common stock
immediately prior to the share exchange, consolidation or merger have, directly
or indirectly, at least a majority of the total voting power of the voting stock
of the continuing or surviving corporation immediately after the share exchange,
consolidation or merger, or (ii) LVGI sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of the assets of LVGI and its
Restricted Subsidiaries to another Person and any “person” (as defined in
clause (a) above) is or becomes the “beneficial owner” (as defined in clause (a)
above), directly or indirectly, of 20% or more of the total voting power of the
voting stock of the transferee entity in such disposition of assets;

 
c  
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of LVGI was approved by a vote of a majority of the directors
of LVGI then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office;

 

 
- 14 -

--------------------------------------------------------------------------------

 



 
d  
the adoption of a plan relating to the liquidation or dissolution of LVGI; or

 
e  
the occurrence of any other event that would constitute a change in control of
LVGI within the meaning of Item 5.01 (or successor item) of Forms 8-K (or
successor form) under the Exchange Act.

 
13.10 No Partnership.  This LASA forms a contractual arrangement only and does
not constitute the parties as a partnership or affiliated party.
 
13.11 Business Day.  Should the terms of this LASA require the performance of
any obligation or the fulfillment of any condition on a day other than a
business day, such obligation or fulfillment may be delayed until midnight on
the next day that is a business day for the party to perform.
 
13.12 Counterparts.  This LASA may be executed in any number of counterparts, by
means of facsimile or portable document format (pdf), which shall individually
and collectively constitute one agreement.
 
13.13 Publicity.  Neither Party shall issue any press release or make any other
public announcement with respect to this LASA or the transactions contemplated
hereby without obtaining the prior written approval of the other Party (which
will not be unreasonably withheld or delayed).  Where disclosure of information
regarding this LASA or the transactions contemplated hereby may be required by
law or the regulations of any securities exchange, the Party complying with
applicable law or regulations shall provide sufficient time for the other Party
to comment on those portions of such disclosures that pertain to this LASA
before such disclosures are made.
 
 
EXECUTION
 
Each party has caused this LASA to be executed by a duly authorized officer and
delivered as of the Effective Date, whereupon it enters into full force and
effect in accordance with its terms.
 
[Signature Page Follows]
 

 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this LASA to be executed and
delivered as of the date first above written.
 


 
 
LVGI


 
 
By:  /s/ Jon D. Berkley                                        
Name:  Jon D. Berkley                                         
Title:  President & CEO                                      
 
 
IGT
 
 
By:  /s/ Richard Pennington                               
Name:  Richard Pennington                                
Title:  Exec. VP – Corporate Strategy                
 



 
- 16 -

--------------------------------------------------------------------------------

 
